 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY GRANT FRYE,                                 No. 2:99-CV-00628-KJM-CKD
12                         Petitioner,                  DEATH PENALTY CASE
13           v.                                         ORDER
14    WARDEN OF SAN QUENTIN STATE
      PRISON,
15
                           Respondent.
16

17
            Upon the request of petitioner and pursuant to Local Rule 191(c), petitioner has requested
18
     the appointment of new counsel. The Selection Board for the Eastern District of California has
19
     made a recommendation for the substitution of counsel in this matter.
20
            Accordingly, IT IS HEREBY ORDERED that:
21
            1.    Petitioner’s application for the appointment of counsel is granted.
22
            2. The court hereby appoints attorneys Michael Snedeker and Lisa Short to represent
23
                  petitioner in this matter.
24
            3. The Clerk of Court shall update the docket to reflect petitioner’s new counsel of
25
                  record to the following:
26
                  Snedeker Smith & Short
27                4110 SE Hawthorne Blvd Pmb 422
                  Portland, OR 97214-5246
28
                                                        1
 1               Telephone:(503) 234-3584
                 Facsimile: (503) 232-3215
 2
     Dated: November 21, 2019
 3                                           _____________________________________
                                             CAROLYN K. DELANEY
 4
                                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7
     12/frye0628.appointcounsel.docx
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              2
